DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments, Remarks
Regarding Applicant’s remarks concerning the Drawing Objections, the argument has been found to be persuasive, and the objection has been withdrawn.
Regarding Applicant’s amendment to the Abstract, the examiner extends thanks for adding the requested pronouns.  Accordingly, the objection has been withdrawn.  
Regarding Applicant’s remark concerning the 35 USC 112(b) rejection of Claims 1 – 20 due to the term “domestic hood” being indefinite, the examiner finds Applicant’s position to be persuasive.  Accordingly, the rejection has been withdrawn.  
Regarding the Obviousness-Type Double Patenting Rejection, Applicant is thanked for filing a Terminal Disclaimer related to the U.S. 10,544,943 patent (application 15/302261).  Accordingly, the rejection has been withdrawn.  

Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not render obvious over the claimed combination of the subject matter, particularly:
a lighting structure comprising an enclosure, the enclosure having a central projection extending upwardly along an enclosure central axis;
a fixing means located at least partially on said central projection for removably fixing the lighting means to a support frame; and
an electric connection comprising a first electrical connector placed on the support frame and a second electrical connector placed on the central projection, said first electrical connector being configured to mate with said second electrical connector;
the lighting structure is movable between a first position, in which an electric connection is formed between the lighting structure and a power input; and a second position, in which the lighting structure is electrically disconnected from the power input so as to allow access to an interior of the support frame for replacing a filter.
The closes prior art includes Liu (US 5,422,795), disclosing a domestic hood (figs 1, 2: (1)), comprising:
a support frame (4/3) with a power input (at (41)), the support frame having a central axis (apparent);
a motor fan unit (annotated, below) located within said support frame;

    PNG
    media_image1.png
    394
    802
    media_image1.png
    Greyscale

said support frame extends between a lower end portion (annotated above) and an upper end portion (proximal (41)), and at said lower end portion the hood has a suction port (fig 2: (15)) in fluid communication with the motor fan unit (col 1, ln 59);
a filter means (2/23) arranged between the suction port  (15) and said motor fan unit (annotated, above and configured to filter gases extracted by the motor fan unit through the suction port;
a lighting means (col 1, ln 57:  “lamp bulb”) comprising a seat containing a plate (12) having a central projection (male portion of lamp bulb) extending upwardly along a lighting means axis, the lighting means axis being colinear with the central axis;
a fixing means (screws) for removably fixing said lighting means to said support frame; and
an electric connection means (lamp holder (13)) for electrically connecting said lighting means (lamp)) to said power input, said electrical connection means comprising a first electrical connector (female threads of lamp holder) placed on the support frame along the central axis and a second electrical connector (male threads of lamp bulb) placed on the central projection of the enclosure, said first electrical connector being configured to mate with said second electrical connector;
wherein said lighting means is situated at the lower end portion (annotated, above) of said support frame (4/3), upstream from the filter means (2/23),
wherein said lighting means is movable relative to said support frame between a first position (fig 2), in which said electric connection means electrically connects said lighting means to said power input, and a second position (fig 1), in which said lighting means is electrically disconnected from said power input so as to allow access to an interior of said support frame for replacing said filter means (as can be seen in fig 1, the lighting means is electrically disconnected from the power input in order to replace filter means (2/23)), and
wherein said electric connection means (lamp holder (13)) is configured to electrically disconnect said lighting means from said power input without any intermediate step, once said lighting means has moved from said first position to said second position.
However, Liu fails to disclose, at least the above limitations of:
a lighting means comprising an enclosure that defines a seat containing a plate having a plurality of light-emitting diodes (LEDs), and 
a fixing means located at least partially on said central projection for removably fixing said lighting means to said support frame
The closes prior art includes Spearman et al (US 5,664,872), disclosing a domestic hood (figs 1 - 3), comprising:
a support frame (1) with a power input (wire (44) through the side of (1): col 2, lns 38 – 40)), the support frame having a central axis (defined at (26)); 
a motor fan unit (61: 62/63) located within said support frame (1); 
As seen in fig 2, motor fan unit (61) is located within support frame (1) and retained therein via spring catches (64) on the support frame and notches (65) on the outside of the motor fan unit (61).
said support frame (1) extends between a lower end portion (10) and an upper end portion (proximal (64)), and at said lower end portion the hood has a suction port ((56); col 3, lns 25 – 29) in fluid communication with the motor fan unit (61); 
a lighting means (40) comprising an enclosure (41) that defines a seat (42) containing a plate, the enclosure having a central projection ((44) at (42)) extending upwardly along an enclosure axis, the enclosure axis being colinear with the central axis (at (26)); 
a fixing means ((46) (col 2, lns 40 – 42)) located at least partially on said central projection (44/42) for removably fixing said lighting means to said support frame; and 
an electric connection means for electrically connecting said lighting means to said power input, said electrical connection means comprising
 a first electrical connector (“electrical sockets in the mount” (42), not shown) placed on the support frame along the central axis and 
a second electrical connector (contact pins (43); col 2, lns 35 – 37) placed on the central projection of the enclosure, said first electrical connector being configured to mate with said second electrical connector; 
wherein said lighting means (40) is situated at the lower end portion (10) of said support frame wherein said lighting means is movable relative to said support frame between a first position (fig 2), in which said electric connection means electrically connects said lighting means to said power input, and a second position (fig 1), in which said lighting means is electrically disconnected from said power input so as to allow access to an interior of said support frame for cleaning vent holes (29), and 
wherein said electric connection means (43) is configured to electrically disconnect said lighting means (40) from said power input without any intermediate step, once said lighting means has moved from said first position (fig 2 (connected)) to said second position (fig 1 (disconnected)).

Spearman et al lacks at least wherein:
the lighting means comprising an enclosure that defines a seat containing a plate having a plurality of light-emitting diodes (LEDs), and
a filter means arranged between the suction port and said motor fan unit; wherein said lighting means is situated at the lower end portion of said support frame, upstream from the filter means
said lighting means is electrically disconnected from said power input so as to allow access to an interior of said support frame for replacing said filter means.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frances Hamilton whose telephone number is 571.270.5726.  The examiner can normally be reached on M – F; 9 – 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571.270.5614.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (in USA or Canada) or 571.272.1000.


/Frances F Hamilton/
Examiner, Art Unit 3762

/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762